TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00378-CV



                            Cedars Entertainment, L.P., Appellant

                                              v.

           Wynona J. Winters as Trustee of Barnett 2005 Family Trust, Appellee


      FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
          NO. 07-05-5961, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Cedars Entertainment, L.P. has filed its Unopposed Motion to Dismiss Appeal. We

grant the motion and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: June 19, 2008